 1

 2

 3

 4

 5

 6

 7

 8

 9

10                                UNITED STATES DISTRICT COURT
11                              EASTERN DISTRICT OF CALIFORNIA
12

13
      E.& J. GALLO WINERY, a California                     Case No. 1:17-cv-01709-EPG
14    corporation; GALLO GLASS COMPANY a
      Nevada corporation,                                   ORDER GRANTING IN PART AND
15                                                          DENYING IN PART DEFENDANT AND
                          Plaintiffs,                       COUNTERCLAIMANT STRATEGIC
16                                                          MATERIALS, INC’S MOTION TO
                     v.                                     STRIKE EXPERT OPINIONS BASED
17                                                          ON UNDISCLOSED DAMAGES
                                                            CLAIMS
18    STRATEGIC MATERIALS, INC., a Delaware
      corporation.
19                                                          (ECF No. 53)
                          Defendants.
20
21          Plaintiffs E. & J. Gallo Winery and Gallo Glass Company (referred to herein as “Gallo”)

22   filed this suit against Defendant Strategic Materials, Inc. (“SMI”) alleging breaches of the parties’

23   Supply Agreement. (ECF No. 1.) On June 19, 2019, SMI filed the instant “Motion to Strike

24   Expert Opinions Based on Undisclosed Damage Claims.” (ECF No. 53.) SMI seeks to preclude

25   portions of the expert report of Stuart H. Harden (“Mr. Harden”) and the entirety of the expert

26   report of C. Philip Ross (“Mr. Ross”). SMI argues that the contested opinions concern claims for

27   damages that Gallo failed to properly disclose under the Federal Rules of Civil Procedure. For the

28   following reasons, the motion is GRANTED IN PART and DENIED IN PART.

                                                        1
 1      I.      BACKGROUND

 2           A. Gallo’s Complaint and Initial Disclosures
 3           According to the Complaint, SMI is a Texas-based corporation that supplies recycled

 4   glass and plastic. (ECF No. 1, ¶1.) Gallo is a wine producer and bottle manufacturer that

 5   purchases recycled glass (also known as “cullet”) from SMI to produce wine bottles. (Id. at ¶2.)

 6           Gallo and SMI entered into a 10-year Supply Agreement in which SMI agreed to make

 7   available certain volumes of cullet to Gallo each year at certain prices, subject to volume and

 8   price adjustments. (Id. at ¶12-22.)

 9           Gallo filed this lawsuit in December 2017, alleging that SMI breached the Supply

10   Agreement. Gallo’s complaint sought “consequential damages.” (Id. at ¶VI.) More specifically,

11   the breach of contract allegations assert, in pertinent part that: (1) Gallo was forced to obtain

12   alternative sources of cullet due to SMI’s breach of the supply agreement; (2) Gallo was forced to

13   pay higher prices for cullet from SMI’s Madera, Sacramento, San Leandro, Commerce, and

14   Vernon glass processing plants and incurred additional costs to make glass due to SMI’s failure to

15   supply the appropriate amount of cullet under the Supply Agreement; and (3) Gallo suffered

16   damage due to the failure of certain SMI cullet shipments to meet the specifications in the supply

17   agreement. (Id. at ¶25-28.)

18           The parties served their initial disclosures on March 21, 2018. Gallo’s disclosures related

19   to its computation of damages read as follows:

20           1. Damages of at least $15,823,747.00, reflecting overpayments by Gallo, and rebates
21              and other adjustments provided by the Supply Agreement as a consequence of SMI’s

22              failure to comply with the terms of the Supply Agreement. See damages chart and

23              supporting calculations attached to these initial disclosures.

24           2. Mitigation damages incurred by Plaintiffs to identify and secure alternative cullet

25              supplies due to SMI’s threatened and improper termination of the Supply Agreement

26              (to be determined).
27           3. Attorneys’ fees in an amount that will be determined at the conclusion of this matter.

28           4. Costs to litigate this matter in an amount that will be determined at the conclusion of
                                                        2
 1              this matter.

 2          5. Pre-and post-judgment interest on such damages that will be computed using the

 3              appropriate legal rate.

 4   (ECF 55-7, p. 4.) The supporting damages calculations quantified the $15,823,747 as follows: (1)

 5   $1,310,830 as “corrected price adjustments,” based on the formula in the Supply Agreement for

 6   annual price adjustments; (2) $9,764,390 in overpayments for cullet from sources outside

 7   Modesto; and (3) an overall volume penalty of $4,748,528 based on a provision in the Supply

 8   Agreement that allegedly imposes a penalty on SMI for cullet volume shortfalls. (Id. Ex. 1, p. 1.)

 9          Throughout discovery, Gallo sent what it describes as a “revised” appendix to the

10   damages calculations. (ECF No. 60, p. 3.) This revised appendix, which was updated throughout

11   discovery, referenced batch costs. (ECF No. 68, Exh. 7.) As Gallo acknowledged at oral

12   argument, this revised appendix was not sent as a stand-alone document; nor was it labeled as a

13   supplement to the initial disclosures. See ECF No. 60. p. 3 (cataloging the names of the files

14   containing reference to batch costs). Gallo also produced various other documents that referenced

15   batch costs. See generally ECF No. 68, Exh. 7-25. At no point did Gallo amend the actual initial

16   disclosures to reference batch costs stemming from the breach of contract, energy costs stemming

17   from the breach of contract, or damages related to a February 2019 furnace shutdown supposedly

18   caused by excess fines in cullet that SMI sold to Gallo.

19          B. The Contested Expert Reports, Meet and Confer Attempts, and the Instant
               Motion
20
            On May 31, 2019, the expert-disclosure deadline, Gallo served expert reports from Mr.
21
     Harden and Mr. Ross. According to SMI, Mr. Harden’s report set forth new damages theories.
22
     Mr. Harden opined in part that because SMI failed to produce the requisite cullet under the supply
23
     agreement, Gallo was forced to make its bottles out of raw materials. He also opined that Gallo
24
     expended extra amounts in furnace energy costs to process the raw materials (sand, soda ash, and
25
     limestone). This combination of raw materials is referred to by the parties as “batch,” and the
26
     Court adopts that description herein. Mr. Harden set forth a damages theory related to the
27
     purchase of batch to make up for the shortfall in cullet. Mr. Harden also set forth a computation
28
                                                       3
 1   of damages for the higher processing costs for manufacturing bottles using batch materials,

 2   including higher furnace costs and credit costs.

 3            Mr. Harden also claimed that Gallo incurred $1,959,186 in lost margin and extra cost due

 4   to a February 2019 furnace shop closure allegedly caused by defective cullet from SMI. This

 5   February 2019 incident is not mentioned in Gallo’s Complaint.

 6            For his part, Mr. Ross opined that Gallo purchased cullet from SMI with excess fines that

 7   caused the February 2019 furnace shutdown. According to SMI, the “Harden and Ross reports

 8   assert a total of $12,485,509 in damages under the previously-undisclosed damage theories.”

 9   (ECF No. 53 p. 8.)

10            After receiving the expert reports, SMI notified Gallo that it considered the reports

11   inappropriate to the extent they contained previously-undisclosed evidence and damages theories.

12   Gallo disagreed with SMI’s assertion that the damages theories were previously undisclosed.

13            SMI filed the instant motion to exclude on June 19, 2019, contending that Gallo’s

14   damages theories related to batch cost, energy costs, and the February 2019 furnace shutdown

15   were not properly disclosed. (ECF No. 53.) Gallo filed an opposition on July 5, 2019. (ECF No.

16   60.) SMI filed a reply on July 12, 2019. (ECF No. 62.) The Court heard oral argument on the

17   motion on July 19, 2019. At the Court’s instruction, SMI filed a statement with the Court

18   indicating what discovery it wished to undertake relating to the batch and energy cost damages

19   theories. (ECF No. 70.)

20      II.      LEGAL STANDARDS
21            The Federal Rules of Civil Procedure require parties to provide to other parties “a

22   computation of each category of damages claimed by the disclosing party—who must also make

23   available for inspection and copying as under Rule 34 the documents or other evidentiary

24   material, unless privileged or protected from disclosure, on which each computation is based,

25   including materials bearing on the nature and extent of injuries suffered…” Fed.R.Civ.P.

26   26(a)(1)(A)(iii).
27            And “[a] party who has made a disclosure under Rule 26(a)…must supplement or correct

28   its disclosure” in a “timely manner if the party learns that in some material respect the
                                                         4
 1   disclosure…is incomplete or incorrect, and if the additional or corrective information has not

 2   otherwise been made known to the other parties during the discovery process or in writing.” Id. at

 3   R. 26(e). If a party fails to properly disclose its damage claims under Rule 26(a) or (e), Rule 37

 4   provides that “the party is not allowed to use that information or witness to supply evidence on a

 5   motion, at a hearing, or at a trial, unless the failure was substantially justified or is harmless.” Id.

 6   at R. 37(c)(1).

 7           In determining whether exclusion sanctions are appropriate, the Court looks to whether

 8   the failure to supplement or disclose is substantially justified or harmless. “The party facing

 9   sanctions bears the burden of proving that its failure to disclose the required information was

10   substantially justified or is harmless.” R&R Sails, Inc. v. Insurance Co. of Pennsylvania, 673 F.3d

11   1240, 1246 (9th Cir. 2012) (citations omitted). Courts look at a variety of factors to gauge

12   substantial justification and harmlessness including “(1) prejudice or surprise to the party against

13   whom the evidence is offered; (2) the ability of that party to cure the prejudice; (3) the likelihood

14   of disruption of trial; and (4) bad faith or willfulness in not timely disclosing the evidence.”

15   Silvagni v. Wal-Mart Stores, Inc., 320 F.R.D. 237, 242 (D. Nev. 2017) (collecting cases). “At

16   bottom, this is an equitable analysis entrusted to the Court’s discretion.” Id.

17           Generally, courts in this circuit find that disclosure must occur within the confines of the

18   fact-discovery period:

19           Orderly procedure requires timely disclosure so that trial efforts are enhanced and
             efficient, and that the trial process is improved. The late disclosure of witnesses
20
             throws a wrench into the machinery of trial. A party might be able to scramble to
21           make up for the delay, but last-minute discovery may disrupt other plans. And if
             the discovery cutoff has passed, the party cannot conduct discovery without a court
22           order permitting extension. This in turn threatens whether a scheduled trial date is
             viable. And it impairs the ability of every trial court to manage its docket.
23

24   Ollier v. Sweetwater Union High School Dist., 768 F.3d 843, 862-63 (9th Cir. 2014); see also
25   Goins v. Cty. of Merced, 2015 WL 3991628 (E.D. Cal. June 30, 2015) (refusing to allow damages
26   theory disclosed for the first time in the plaintiff’s deposition near the close of fact discovery);
27   Apple, Inc. v. Samsung Electronics Co., Ltd., 2012 WL 3155574 at *5 (N.D. Cal. Aug. 2, 2012)
28
                                                          5
 1   (refusing to allow new damages theories asserted for the first time in an expert report after the

 2   close of fact discovery).

 3             In practice, exclusion sanctions are not automatic, even assuming a failure to show

 4   substantial justification or harmlessness. Instead, the text of Rule 37(c) provides that, “[i]n

 5   addition to or instead of” exclusion sanctions, the Court may impose other sanctions, including

 6   payment of reasonable expenses, including attorneys’ fees, caused by the failure to disclose;

 7   informing the jury of the party’s failure; and any other appropriate sanction. Fed. R. Civ. P.

 8   37(c)(1)(A)-(C). Factors courts use to determine whether exclusion sanctions are appropriate

 9   include: “(1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to

10   manage its dockets; (3) the risk of prejudice to the party seeking sanctions; (4) the public policy

11   favoring disposition of cases on their merits; and (5) the availability of less drastic sanctions.”

12   Valley Eng’rs Inc. v. Electric Eng’g Co., 158 F.3d 1051, 1057 (9th Cir. 1998). And “[a]lthough a

13   finding of willfulness or bad faith is not otherwise required, willfulness or bad faith is a factor in

14   deciding the appropriate level of sanction to impose.” Silvagni, 320 F.R.D. at 242.

15             In all, the trial court has considerable discretion in determining the appropriate sanction

16   for a party’s failure to comply with the disclosure obligations under Rule 26. See Yeti by Molly,

17   Ltd. v. Deckers Outdoor Corp., 259 F.3d 1101, 1106 (9th Cir. 2001) (“Furthermore, although we

18   review every discovery sanction for an abuse of discretion, we give particularly wide latitude to

19   the district court’s discretion to issue sanctions under Rule 37(c)(1).”) (citations omitted).

20      III.      ANALYSIS
21                A. Batch Costs

22             Much of the parties’ briefing addresses whether Gallo adequately disclosed its intention to

23   seek batch costs during the fact discovery period. It is undisputed that Gallo did not include batch

24   costs in its initial disclosures as originally submitted. Nor is there any dispute that Gallo failed to

25   supplement its initial disclosures to include damages for batch costs. The issue, then, is whether

26   Gallo adequately satisfied its disclosure obligations through other means.
27             Gallo contends that it disclosed its intention to seek batch costs through supplementing its

28   appendix to the initial damages calculations. On October 26, 2018, Gallo provided a “revised
                                                          6
 1   version of the appendix to its Initial Disclosures.” (ECF No. 60 p. 3.) This revision estimated the

 2   cost for additional batch. Gallo also points to a variety of other documents produced in discovery

 3   that contained “batch cost estimates or supporting data for costs for raw materials and energy.”

 4   (Id.)

 5           The Court acknowledges that this disclosure provided some additional information.

 6   Nevertheless, it falls well short of a true supplement to Gallo’s required disclosures. As SMI

 7   notes, the pages containing batch information do not state that Gallo is seeking batch costs as

 8   damages; nor do they state that they are components of a damages evaluation. Moreover, it

 9   appears that the documents referencing batch costs were not stand-alone documents; rather, they

10   were produced during discovery without indicating a clear intent to supplement Gallo’s damage

11   calculations. Courts have rejected this kind of “needle-in-the-haystack” approach to disclosure.

12   See Asia Vital Components Co. v. Asetek Danmark A/S, 2019 WL 1369908 at *3 (N.D. Cal. Mar.

13   26, 2019) (noting that “the post-hoc identification of a needle in the haystack” does not satisfy

14   formal disclosure obligations).

15           Moreover, some of the documents produced actually seem to disclaim batch costs as a

16   form of damages sought. For example, Exhibit 10 to the Fieber declaration (ECF No. 68) contains

17   a page with a reference to “delivered batch,” but this batch figure does not appear on the page that

18   provides damages calculations. The same is true of Exhibit 11, a power-point presentation that

19   includes a damages calculation without batch costs. Id.

20           Further, SMI served discovery requests that presumably would have unearthed documents
21   showing how Gallo was arriving at their figures for batch cost damages. Specifically, request for

22   production numbers 64 and 68, which, respectively, called for documents relating to “Gallo’s

23   alleged damages as referenced in Gallo’s Complaint, including any related communications,” and

24   “all documents relating to Gallo’s allegation in the complaint that Gallo has ‘incurred additional

25   costs to make glass.’” (ECF No. 55-8.) But despite these requests, Gallo did not produce

26   documents sufficient to allow SMI to determine how Gallo was calculating batch costs.
27           Gallo also asks the Court to find disclosure from a broad request for “consequential

28   damages” in the Complaint. SMI responds that treating such a vague, formulaic recitation as
                                                       7
 1   sufficient disclosure would render the initial damages disclosure requirement meaningless. The

 2   Court agrees. A party may not avoid its duty to adequately state its damages categories and

 3   computations simply by asking for consequential damages in the Complaint. If that were the rule,

 4   there would be little reason for a party to set forth the damage categories it seeks. 1

 5            Gallo also points to interrogatory responses to interrogatories 19 and 23. Interrogatory

 6   number 19 asked Gallo to “[d]escribe in detail any efforts made by Gallo since June 2011 to

 7   mitigate its purported damage due to SMI’s alleged breaches of contract.” (ECF 55-14, p. 18.)

 8   Gallo responded that “Gallo mitigated its damages by, among other things, purchasing cullet from

 9   other sources, including other SMI plants at higher prices; manufacturing from batch; reducing

10   cullet usage.” (Id.) Interrogatory response number 23 reiterated that Gallo compensated for SMI’s

11   failure under the contract by “manufacturing glass from batch…” (ECF No. 55-7, p. 8.)

12            These disclosures provided some notice to SMI that Gallo intended to claim batch costs as

13   part of its damages. They nevertheless fall short of complying with Rule 26. The description is

14   brief and contains no computation or methodology. See City and County of San Francisco v.

15   Tutor-Saliba Corp., 218 F.R.D. 219, 221 (N.D. Cal. 2003) (citing cases for the proposition that

16   damage disclosures must contain analysis and a computation of damages). Moreover, neither

17   interrogatory asked Gallo to state its affirmative damages claims.

18            Most significantly for the Court, Gallo also points to the deposition testimony of its

19   representative most knowledgeable on damages, Steven Nicholai, as follows:

20
                       Q.        Does the April version of this document include any batch costs
21                               that Gallo alleges it incurred as a result of volume shortfalls from
22                               SMI?

23                     A.        It does.

24                     Q.        How much batch costs did you calculate in April?
25

26   1
       Gallo also points out that the Complaint mentions incurring additional costs to make glass. But it is far from clear
     that this was in reference to a damages claim for batch costs. The phrase seems more aligned with seeking damages
27   for alternative cullet supplies, as it follows an assertion of breach of contract due to Gallo having to seek alternative
     sources of cullet.
28
                                                                   8
 1                       A.       As I remember, I think it’s like $10 million.
 2   (ECF No. 64, Ex. 26 to the Fieber declaration at 317:24-318:6.)2

 3              This deposition testimony is still far short of a Rule-26 compliant disclosure. It is not

 4   identified as a supplement to Gallo’s initial disclosures and lacks the computation required. It also

 5   took place at the tail-end of the discovery period. That said, this testimony provided some

 6   meaningful notice that Gallo was claiming batch costs as damages. Moreover, the fact that SMI’s

 7   counsel knew to ask the question suggests that SMI had some understanding that batch costs

 8   could be part of claimed damages.

 9              After reviewing the disclosures regarding batch costs, the Court finds that Gallo did not

10   comply with its Rule 26 disclosure requirements regarding batch costs and that sanctions under

11   Rule 37 apply here. The Court does not find the violation was harmless or substantially justified.

12   See Brown v. Wal-Mart Store, Inc., 2018 WL 2011935 at *4 (N.D. Cal. April 27, 2018) (rejecting

13   argument that the plaintiffs “have not suffered any prejudice because they still have time to

14   conduct expert discovery and prepare their rebuttal reports”). Moreover, the Ninth Circuit has

15   held that a failure to disclose that upsets the Scheduling Order is not harmless. See Wong v.

16   Regents of the Univ. of Cal., 410 F.3d 1052, 1062 (9th Cir. 2005), as amended.

17              Yet, in considering whether exclusion or some other sanction is appropriate as addressed

18   below, the Court finds that Gallo made some limited disclosure of its intentions regarding batch

19   costs, and that SMI had some notice, before the close of discovery.

20                  B.             Energy Costs
21              Another category of allegedly undisclosed damages relates to energy costs. Mr. Harden

22   opines that Gallo incurred higher energy costs due to the need to use batch materials to

23   manufacture glass. Specifically, Mr. Harden claims that processing raw materials requires more

24   energy than processing cullet, and that replacing cullet with raw materials causes furnaces to emit

25   more carbon, forcing Gallo to consume more carbon credits than it otherwise would have, and

26   that SMI should be charged for the cost of those credits.

27
     2
         The document referenced is a version of the revised appendix tied to Gallo’s damages calculations.
28
                                                                  9
 1            As an initial matter, neither the Complaint nor the initial disclosures reference energy

 2   costs.

 3            At oral argument, when pressed to identify a document that disclosed Gallo’s intention to

 4   seek energy costs, Gallo’s counsel indicated that these costs were folded into batch costs. Even

 5   setting aside the insufficiency of Gallo’s disclosures regarding batch costs, an implied addition of

 6   energy costs within batch costs provides no meaningful disclosure or notice.

 7            Gallo also points to an internal 2016 presentation that mentions “energy savings.” (ECF

 8   No. 68, Ex. 13.) The Court finds this document insufficient to alert SMI of a potential damages

 9   claim based upon energy costs. The document does not state that Gallo is seeking such

10   damages—indeed, it does not mention this lawsuit at all.

11            Further, as SMI argues, it submitted requests in discovery—particularly requests 64 and

12   68 as detailed above—that should have captured information about this damage category. But

13   Gallo does not point to any documents related to the purchase of carbon credits; proof of labor

14   costs; or invoices for electricity, gas, or propane that it has produced. This undermines any

15   argument that Plaintiff appropriately disclosed its intention to seek energy costs as a category of

16   damages.

17            Last, it is unclear that the documents Mr. Harden relied upon to determine energy costs

18   were produced in discovery. For example, SMI maintains that it did not receive a calculation

19   sheet (filed in the record as Exhibit Q to the Powell declaration) that Mr. Harden considered in

20   formulating his opinions. Counsel for Gallo clarified that Exhibit Q did not exist until May 30,
21   2019—after the discovery deadline. However, it is unclear to the Court that the documents upon

22   which Exhibit Q was derived were produced in discovery. And to the extent that documents were

23   withheld that Mr. Harden relied upon, this belies Gallo’s arguments that its damages theories and

24   calculations were properly disclosed. See Brown, 2018 WL 2011935 at *4 (finding Rule

25   26(a)(1)(A) violated when expert relied upon documents not produced in discovery).

26            For all these reasons, the Court finds that Gallo did not sufficiently disclose its intention to
27   seek energy costs as a category of damages, and no meaningful disclosure or notice was given

28   before the close of discovery. The Court finds this failure to disclose is neither harmless nor
                                                         10
 1   substantially justified.

 2               C. Damages Related to a February 2019 Furnace Shutdown
 3           The expert reports at issue also analyze damages related to a February 2019 furnace

 4   shutdown. Gallo claims that SMI supplied cullet with excess fines (smaller pieces of glass) that

 5   caused a temporary furnace shutdown and cost Gallo almost $2 million. This alleged incident

 6   occurred long after Gallo filed its Complaint and submitted initial disclosures, but Gallo made no

 7   attempt to amend either of those documents. Accordingly, the Court agrees with SMI and finds

 8   that this theory of damages was not properly disclosed. None of Gallo’s arguments to the contrary

 9   are persuasive.

10           Gallo first argues that the furnace shutdown came out in the depositions of multiple

11   employees such as Joseph Majewski. This is not sufficient disclosure under Ninth Circuit

12   precedent. In Ollier, for example, the Ninth Circuit rejected a similar argument from a litigant

13   who claimed witnesses were adequately disclosed when they were mentioned in deposition

14   testimony. Ollier, 768 F.3d at 862. So too here, that some deposition testimony—which did not

15   set forth a damage computation or analysis of damages—discussed the February 2019 furnace

16   shutown is insufficient to alert SMI that Gallo was seeking damages related to it, especially when

17   Gallo did not amend its Complaint or initial disclosures to assert this theory. See also City and

18   County of San Francisco, 218 F.R.D. at 221 (noting that damage disclosures generally must

19   contain analysis and computation).

20           Next, Gallo maintains that its employees told SMI’s employees about the incident at the
21   time it happened. But disclosure to SMI’s employees outside of discovery in this case that an

22   incident occurred is much different than disclosing to SMI and its attorneys that Gallo is seeking

23   a new category of damages related to that incident in a civil lawsuit.

24           Next, Gallo acknowledges that witnesses with knowledge of the furnace shut down,

25   including Sean Sabet, Myralina Turrecha, and Patrick Hurocy, were not disclosed to SMI prior to

26   the close of discovery. However, Gallo believes that SMI was able to take an equivalent
27   deposition of one James Rhodes who shared interchangeable duties with Mr. Hurocy. The Court

28   disagrees. This deposition obviously does not cure the lack of disclosure, as SMI deposed Mr.
                                                       11
 1   Rhodes without knowledge that Gallo planned to seek damages in connection with the

 2   undisclosed furnace shutdown theory. Moreover, that Mr. Hurocy might have shared

 3   interchangeable duties with Mr. Rhodes does not necessarily make the two witnesses

 4   “interchangeable.”

 5           As to Gallo’s argument that SMI did not obtain information related to the furnace shut

 6   down because it did not ask the right questions in discovery, the Court finds the argument flawed.

 7   Initial disclosures are designed to alert the opposing party of the damages claims at issue so they

 8   can address discovery accordingly—not the other way around. See Ollier, 768 F.3d at 862 (noting

 9   that “[t]he theory of disclosure under the Federal Rules of Civil Procedure is to encourage parties

10   to try cases on the merits, not by surprise, and not by ambush”).

11           Finally, Gallo’s argument that SMI knew about the furnace shutdown theory because it

12   was able to find an expert to counter it fails to persuade. That a party can scramble to find an

13   expert at the last minute does not absolve the non-disclosing party of its obligations under Rule

14   26(a) or (e). See id. (noting that a party’s ability to obtain a last-minute expert does not cure a

15   Rule 26(a) or (e) violation).

16           The Court finds that Gallo failed to comply with its Rule 26 disclosures regarding the

17   furnace shutdown. Moreover, there was no mitigating disclosure or notice before the close of

18   discovery regarding this theory of damages. And again, the failure to disclose is not harmless or

19   sufficiently justified.

20               D. Sanctions
21           As noted, the Court has considerable discretion when issuing sanctions under Rule 37(c).
22   After thorough consideration the Court will not order the exclusion of evidence related to the
23   batch cost theory of damages. Instead the Court will allow for a supplemental discovery period in
24   which SMI may probe the theory through the discovery set forth in its July 26, 2019 Statement to
25   the Court. (ECF No. 70.) The Court will also allow SMI to supplement its expert reports or, if
26   necessary obtain a new expert to address the batch cost damages. As a sanction for Gallo’s failure
27   to disclose, however, the Court will order Gallo to pay for the attorney fees and costs SMI
28
                                                        12
 1   incurred in bringing this motion, as well as the costs of one supplemental deposition.

 2            However, the Court will exclude Gallo’s expert reports related to the energy costs and the

 3   February 2019 furnace shutdown. The Court finds the prejudice to SMI would be substantial if it

 4   had to defend against these claims, as Gallo failed to provide any notice of them. The Court also

 5   finds that additional discovery to address the claims would unduly upset the Scheduling Order

 6   and a timely trial in this matter. The Court also finds that Gallo has not offered a persuasive

 7   explanation for its failure to amend its Complaint or the initial disclosures to address the furnace

 8   upset. Again, a party’s explanation for the failure to disclose evidence also bears on the analysis.

 9   See San Francisco Baykeeper v. West Bay Sanitary Dist., 791 F.Supp.2d 719, 733 (N.D. Cal.

10   2011).

11      IV.       CONCLUSION
12            Accordingly, based on the foregoing, IT IS ORDERED THAT:
13            1. SMI’s Motion to Strike (ECF No. 53) is GRANTED IN PART to the extent it seeks a
14               sanction against Gallo for failure to disclose its intention to seek batch costs as an item
15               of damages. Gallo shall pay SMI’s reasonable attorney fees and costs related to this
16               motion, as well as the costs of one supplemental deposition related to batch costs. The
17               parties are directed to meet and confer regarding the amount of attorney fees and costs
18               to be awarded to SMI. No later than 30 days after the issuance of this Order, the
19               parties shall file a stipulation with the Court to the extent they are able to agree on the
20               amount of attorney fees and costs. Otherwise, SMI shall file a motion seeking a
21               specific amount of attorney fees and costs consistent with this order, with supporting
22               documentation no later than 30 days after the issuance of this Order.
23            2. To the extent that SMI’s motion for sanctions seeks exclusion sanctions regarding
24               batch costs, the motion is DENIED.
25            3. The parties shall meet and confer regarding a timeline to complete the supplemental
26               discovery related to batch costs set forth in ECF No. 70, as well as the timeline for
27               SMI to supplement its expert reports or obtain a new expert to address the batch costs
28               theory of damages. To the extent the parties are able to agree on a time period to
                                                        13
 1              complete this discovery, including adjustment of other pertinent dates in the

 2              Scheduling Order, the parties shall file a stipulation to that effect no later than 30 days

 3              from the issuance of this Order. Otherwise, the parties shall seek the Court’s assistance

 4              in any dispute concerning the schedule.

 5        4. SMI’s Motion to Strike is GRANTED to the extent it seeks exclusion sanctions related

 6              to Gallo’s claim for energy cost damages. The portions of Stuart H. Harden’s expert

 7              report opining as to energy costs are STRICKEN, and Gallo is precluded from

 8              offering any evidence on this theory of damages.

 9        5. SMI’s Motion to Strike is GRANTED to the extent it seeks exclusion sanctions related

10              to the February 2019 furnace shutdown. The expert report of C. Phillip Ross is

11              STRICKEN in its entirety, paragraphs 60-65 of the expert report of Stuart H. Harden

12              are STRICKEN, and Gallo is precluded from offering any evidence on this theory of

13              damages.

14
     IT IS SO ORDERED.
15

16     Dated:     August 7, 2019                                /s/
                                                        UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24

25

26
27

28
                                                       14
